



EXHIBIT 10.2


FOURTH AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
This FOURTH AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”),
made between Alexandria Real Estate Equities, Inc. (the “Company”) and Stephen
A. Richardson (“Employee”), amends and restates in its entirety the Third
Amended and Restated Executive Employment Agreement between the Company and
Employee that was effective as of October 25, 2011 (the “Third Amended
Agreement”). This Agreement is effective as of January 1, 2016 (the “Effective
Date”).
RECITALS
WHEREAS, Employee is currently employed by the Company as its Chief Operating
Officer, and Executive Vice President/Regional Market Director – San Francisco
Bay, pursuant to the Third Amended Agreement; and
WHEREAS, the Company desires to continue to employ Employee in his current
capacities, and Employee is willing to continue such employment by the Company
on the amended and restated terms and subject to the conditions set forth in
this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:
SECTION 1.
POSITION; DUTIES; LOCATION.

Employee agrees to continue to be employed by the Company and to serve in the
position of its Chief Operating Officer, and Executive Vice President/Regional
Market Director – San Francisco, and the Company agrees to employ Employee in
such capacities. Employee shall continue to report to the Company’s Chief
Executive Officer (the “CEO”), and Employee shall perform the responsibilities
and duties as determined from time to time by the CEO. In addition, Employee
agrees to serve in such capacities for the Company’s subsidiaries, and in such
additional or different capacities consistent with Employee’s current position
as a senior executive of the Company, as may be determined by the Board of
Directors of the Company (the “Board”). Employee shall devote such of Employee’s
business time, energy, and skill to the affairs of the Company and its
subsidiaries as shall be necessary to perform the duties of such positions.
Notwithstanding the foregoing, and subject to any written policies of the
Company, nothing in this Agreement shall preclude Employee from: (i) engaging in
charitable and community affairs and not-for-profit activities, so long as they
are consistent with Employee’s duties and responsibilities under this Agreement;
(ii) managing Employee’s personal investments; (iii) serving on the boards of
directors of non-profit companies; and (iv) serving on the boards of directors
of other for-profit companies; provided, however, that, prior to accepting a
position on any such for-profit board of directors, Employee shall obtain the
approval of the Board (or, if applicable, the appropriate committee thereof),
which shall be provided or withheld within the Board’s sole discretion; and
provided, further, however, that Employee shall submit to the Board (or the
appropriate committee thereof) a list of any for-profit boards of directors on
which Employee is serving as of the Effective Date of this Agreement. Employee
shall be based in the San Francisco Bay Area, except for required travel on the
Company’s business. Notwithstanding the foregoing, the Company retains the sole
discretion to change Employee’s title, reporting relationship, duties, and
assigned office location (provided, however, that certain changes by the Company
without Employee’s express written consent could give rise to grounds for a
“Good Reason” resignation and receipt of compensation and benefits as provided
in Sections 3.4 and 3.7 herein).
SECTION 2.
COMPENSATION AND OTHER BENEFITS.

In consideration of Employee’s employment, and except as otherwise provided
herein, Employee shall receive from the Company the compensation and benefits
described in this Section 2. Employee authorizes the Company to







--------------------------------------------------------------------------------





deduct and withhold from all compensation to be paid to Employee any and all
sums required to be deducted or withheld by the Company pursuant to the
provisions of any federal, state, or local law, regulation, ruling, or
ordinance, including, but not limited to, income tax withholding and payroll
taxes.
2.1    Base Salary. Subject to the terms and conditions set forth herein, the
Company agrees to pay Employee a base salary at the rate of four hundred
ninety-five thousand dollars ($495,000) per year, less standard payroll
deductions and withholdings, payable on the Company’s regular payroll schedule
(the “Base Salary”). Employee’s Base Salary shall be reviewed no less frequently
than annually by the Board (or such committee as may be appointed by the Board
for such purpose) on or before September 30 each year. The Base Salary payable
to Employee shall be increased as of January 1 each year, by action taken no
later than September 30 of such year, and at such additional times as the Board
or a committee of the Board may deem appropriate, to an amount determined by the
Board (or a committee of the Board). Each such new Base Salary shall become the
base for each successive annual increase; provided, however, that such increase,
at a minimum, shall be equal to the cumulative cost-of-living increment as
reported in the “Consumer Price Index, San Francisco, California, All Items,”
published by the U.S. Department of Labor (using January 1, 2006, as the base
date for comparison). Any increase in Base Salary or other compensation shall in
no way limit or reduce any other obligations of the Company hereunder, and, once
established at an increased specified rate, Employee’s Base Salary shall not be
reduced unless Employee otherwise agrees in writing.
2.2    Annual Bonus.  Employee shall be eligible to receive a bonus for each
calendar year of employment with the Company (each a “Bonus Year”) in an amount
to be determined in the sole discretion of the Board (or a committee of the
Board) based upon its evaluation of Employee’s performance and the performance
of the Company during such year and such other factors and conditions as the
Board (or a committee of the Board) deems relevant.  Bonuses are not guaranteed,
and the Board may determine that Employee has not earned a bonus for any Bonus
Year. Any earned bonus shall be payable within 185 days after the end of the
relevant Bonus Year or as soon thereafter as reasonably practicable, but in no
event after the end of the year following the relevant Bonus Year; provided,
however, that in the event Employee terminates employment with the Company for
any reason other than a termination by the Company for Cause (as defined
herein), after the end of the Bonus Year and prior to the date when such bonuses
are paid by the Company to senior executives, then Employee shall receive the
same cash bonus (not including any restricted stock grant shares) that would
have been awarded to Employee in the absence of such termination, and it shall
be paid to Employee at the same time that cash bonuses are paid by the Company
to other senior executives.
2.3    Restricted Stock; Options. Employee shall be eligible for equity awards
from time to time as shall be determined by the Compensation Committee of the
Board (the “Compensation Committee”) in its sole discretion, and subject to such
vesting, exercisability, and other provisions as the Compensation Committee may
determine in its discretion, after reviewing the performance of both Employee
and the Company. All equity awards shall be governed in all respects by the
terms of the applicable stock option or restricted stock agreements, grant
notice and plan documents, except as specifically provided in Sections 3.4(b),
3.5, and 3.7(b) hereof. Notwithstanding anything in this Agreement to the
contrary, upon a Change in Control (as defined herein), any outstanding equity
awards held by Employee (whether in the form of stock options or shares of
restricted stock) that were granted prior to the Effective Date shall become
fully vested.
2.4    Vacation. Employee shall be entitled to accrue and use paid vacation in
accordance with the terms of the Company’s vacation policy and practices,
provided, however, that in no event will Employee’s vacation accrual rate be
lower than three (3) weeks per year.
2.5    Other Benefits. Employee shall be eligible to participate in such of the
Company’s benefit and deferred compensation plans as may be made available to
executive officers of the Company, including, without limitation, the Company’s
stock incentive plans, annual incentive compensation plans, profit
sharing/pension plans, deferred compensation plans, annual physical
examinations, dental plans, vision plans, sick pay, medical plans, personal
catastrophe and accidental death insurance plans, financial planning, automobile
arrangements, retirement plans, and supplementary executive retirement plans, if
any. For purposes of establishing the length of service under any benefit plans
or programs of the Company, such service shall be deemed to have commenced on
February 15, 2000, which was Employee’s first date of employment with the
Company.







--------------------------------------------------------------------------------





2.6    Reimbursement for Expenses.  The Company shall reimburse Employee for all
reasonable out-of-pocket business expenses (including, but not limited to,
business entertainment expenses) incurred by Employee for the purpose of and in
connection with the performance of Employee’s services pursuant to this
Agreement. Employee shall be entitled to such reimbursement upon the
presentation by Employee to the Company of vouchers or other statements
itemizing such expenses in reasonable detail consistent with the Company’s
policies. In addition, Employee shall be entitled to reimbursement for: (i) dues
and membership fees in professional organizations and industry associations in
which Employee is currently a member or becomes a member; and (ii) appropriate
industry seminars and mandatory continuing education. The amount of expenses
eligible for reimbursement pursuant to this Section 2.6 during a calendar year
shall not affect the amount of expenses eligible for reimbursement in any other
calendar year. Without extending the time of payment that would apply in the
absence of this sentence, the Company shall reimburse Employee for any expense
eligible for reimbursement pursuant to this Section 2.6 in accordance with the
Company’s applicable expense reimbursement policies and procedures and on or
before the end of the calendar year following the calendar year in which the
expense was incurred.
SECTION 3.
TERMINATION; SEVERANCE.

3.1    Term and Termination. The term of this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on the date that this
Agreement is terminated by either party pursuant to the provisions of this
Agreement. Employee is employed at-will, meaning that, subject to the terms and
conditions set forth herein, either the Company or Employee may terminate
Employee’s employment at any time, with or without Cause.
3.2    Compensation upon Termination. Upon the termination of Employee’s
employment for any reason, the Company shall pay Employee all of Employee’s
accrued and unused vacation and unpaid Base Salary earned through Employee’s
last day of employment (the “Separation Date”). In addition, Employee will
receive reimbursement of business expenses as provided under Section 2.6, and
any bonus owed under Section 2.2 shall be paid in accordance with the terms of
Section 2.2.
3.3    Termination for Cause. At any time, the Company shall be entitled to
terminate this Agreement for Cause by written notice to Employee provided in
accordance with Section 3.10(b), which notice shall specify the reason for and
the effective date of such termination. In that event, the Company shall pay
Employee the compensation set forth in Section 3.2, and Employee shall not be
entitled to any further compensation from the Company, including severance
benefits.
3.4    Termination Without Cause or Resignation for Good Reason Not in
Connection with a Change In Control. The Company shall be entitled to terminate
Employee’s employment without Cause immediately upon written notice to Employee,
and Employee shall be entitled to terminate this Agreement for Good Reason in
accordance with Section 3.10(c). In either event, and provided that Employee is
not eligible for severance benefits under Section 3.7 (Termination Without Cause
or Resignation for Good Reason in Connection with a Change In Control), Employee
shall receive the following severance benefits:
(a)    Salary Continuation. The Company shall pay Employee severance in an
amount equal to one (1) year of Base Salary, less standard payroll deductions
and withholdings, and paid in accordance with Section 3.9. The Company’s
obligation to provide, or continue to provide, such severance payments will
cease immediately and in full in the event that Employee materially breaches any
of Employee’s continuing obligations to the Company (including, but not limited
to, any continuing obligations under this Agreement or the Proprietary
Information Agreement (as defined herein)).
(b)    Accelerated Vesting. To the extent not previously accelerated pursuant to
Section 2.3, the Company shall accelerate the vesting of any equity awards
previously granted to Employee by the Company (whether in the form of stock
options or shares of restricted stock) such that all of the unvested shares
shall be deemed vested as of the Separation Date.
(c)    Bonus. The Company shall pay Employee a cash bonus for the year in which
the Separation Date occurs in the amount of the cash bonus that Employee earned
for the previous year, if any, or if such







--------------------------------------------------------------------------------





amount has not been determined at the time of termination, for the year prior to
the previous year (provided, however, that if termination is on or after a
Change in Control, and Section 3.7 does not apply, the amount shall in no event
be lower than the highest actual cash bonus amount received by Employee for the
two (2) calendar years preceding the calendar year in which the Change in
Control occurs). For the avoidance of doubt, the calculation of such cash bonus
shall not include any restricted stock grants, or shares of stock, or the value
of such grants or stock, which may have been provided to Employee at any time.
(d)    Restricted Stock Grants.
(i)    Prior Year Stock Grant. The Company shall grant to Employee, fully
vested, a restricted stock grant (the “Prior Year Grant”) for the Company’s
fiscal year prior to the fiscal year in which the Separation Date occurs (such
year to be referred to as the “Prior Year”) in the amount that is the greater of
the following: (A) any annual performance-based grants for Employee of
restricted stock that may have already then been determined by the Compensation
Committee for the Prior Year but which have not yet been made to Employee as of
the Separation Date; and (B) the average of the amounts of any such grants that
Employee received for the second, third, and fourth fiscal years prior to the
fiscal year in which the Separation Date occurs. In the event that, as of the
Separation Date, Employee has already received a restricted stock grant for the
Prior Year (the “Actual Prior Year Grant”), then the Prior Year Grant calculated
pursuant to the prior sentence shall be reduced (but not to below zero) by the
number of shares previously received by the Employee pursuant to such Actual
Prior Year Grant, including shares included in the Actual Prior Year Grant that
may become vested as a result of the Employee’s termination of employment.
(ii)    Separation Year Stock Grant. The Company shall grant to Employee, fully
vested, a restricted stock grant (the “Separation Year Grant”) for the Company’s
fiscal year in which the Separation Date occurs (the “Separation Year”) in the
amount that is calculated as follows: (A) the number of shares of the Prior Year
Grant (calculated pursuant to Section 3.4(d)(i), but without any reduction to
account for an Actual Prior Year Grant); multiplied by (B) a fraction with a
numerator equal to the number of calendar days that Employee was employed by the
Company during the Separation Year and a denominator equal to 365 (or 366, if
the Separation Year is a calendar leap year).
(e)    Continued Health Benefits. If Employee timely elects to continue coverage
under the Company’s health insurance plans in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any analogous provisions
of state law, the Company shall pay the applicable premiums for such continued
coverage throughout the twelve (12)-month period following the Separation Date;
provided, however, that (i) the Company shall not be required to make any such
payments after such time as Employee becomes entitled to receive similar health
insurance coverage from another employer or recipient of Employee’s services
(and Employee shall promptly notify the Company of any such fact) and (ii) any
applicable premiums that are paid by the Company shall not include any amounts
payable by Employee under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are the sole responsibility of
Employee. Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay Employee’s COBRA premiums without a substantial
risk of violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), the Company instead shall provide Employee
taxable monthly payments in an amount that is calculated as (A) the amount of
the monthly COBRA premium that Employee would be required to pay to continue
Employee’s group health coverage, including coverage for any covered dependents
(which amount shall be based on the premium for the first month of COBRA
coverage immediately following the month in which Employee’s employment with the
Company terminates), plus (B) an additional amount equal to the tax withholdings
taken from the monthly payment (so that the after-tax value of the payment is
equal to the monthly COBRA premium amount under (A)), and such monthly payments
shall be made through the earlier of (i) twelve (12) months from the employment
termination date or (ii) such date as Employee becomes eligible to receive
similar health insurance coverage from another employer or recipient of
Employee’s services (and Employee shall promptly notify the Company of any such
eligibility).
3.5    Termination upon Death or Disability. The Agreement shall terminate
immediately upon Employee’s death or Disability (as defined herein). In that
event, the Company shall provide Employee (or, in the event







--------------------------------------------------------------------------------





of Employee’s death, Employee’s designated beneficiaries or, if Employee has
none, Employee’s estate) with the compensation set forth in Section 3.2, as well
as the severance benefits set forth in Section 3.4.
3.6    Resignation. Employee shall be entitled to resign at any time upon
written notice to the Company thirty (30) days prior to the effective date of
such resignation, which shall be specified in Employee’s notice of resignation.
Unless Employee’s resignation is for Good Reason, upon Employee’s resignation,
the Company shall pay Employee the compensation set forth in Section 3.2, and
Employee shall not be entitled to any further compensation from the Company,
including severance benefits.
3.7    Termination Without Cause or Resignation for Good Reason in Connection
with a Change in Control. Upon or within two (2) years following a Change in
Control, the Company shall be entitled to terminate Employee’s employment
without Cause immediately upon written notice to Employee, and Employee shall be
entitled to terminate this Agreement for Good Reason in accordance with Section
3.10(c). In either event, Employee shall receive the following severance
benefits:
(a)    Salary Continuation. The Company shall pay Employee severance in an
amount equal to two (2) years of Base Salary, less standard payroll deductions
and withholdings, and paid in accordance with Section 3.9. The Company’s
obligation to provide, or continue to provide, such severance payments will
cease immediately and in full in the event that Employee materially breaches any
of Employee’s continuing obligations to the Company (including, but not limited
to, any continuing obligations under this Agreement or the Proprietary
Information Agreement).
(b)    Accelerated Vesting. To the extent not previously accelerated pursuant to
Section 2.3, the Company shall accelerate the vesting of any equity awards
previously granted to Employee by the Company (whether in the form of stock
options or shares of restricted stock) such that all of the unvested shares
shall be deemed vested as of the Separation Date.
(c)    Bonus. The Company shall pay Employee a cash bonus for the year in which
the Separation Date occurs in an amount equal to two (2) times the amount of the
cash bonus that Employee earned for the previous year, if any, or, if such
amount has not been determined at the time of termination, two (2) times the
amount for the year prior to the previous year (provided, however, that the
amount shall in no event be lower than two (2) times the highest actual cash
bonus amount received by Employee for the two (2) calendar years preceding the
calendar year in which the Change in Control occurs). For the avoidance of
doubt, the calculation of such cash bonus shall not include any restricted stock
grants, or shares of stock, or the value of such grants or stock, which may have
been provided to Employee at any time.
(d)    Restricted Stock Grants.
(i)    Prior Year Stock Grant. The Company shall grant to Employee, fully
vested, a restricted stock grant (the “Prior Year Grant”) for the Company’s
fiscal year prior to the fiscal year in which the Separation Date occurs (such
year to be referred to as the “Prior Year”) in the amount that is the greater of
the following: (A) any annual performance-based grants for Employee of
restricted stock that may have already then been determined by the Compensation
Committee for the Prior Year but which have not yet been made to Employee as of
the Separation Date; and (B) the average of the amounts of any such grants that
Employee received for the second, third, and fourth fiscal years prior to the
fiscal year in which the Separation Date occurs. In the event that, as of the
Separation Date, Employee has already received a restricted stock grant for the
Prior Year (the “Actual Prior Year Grant”), then the Prior Year Grant calculated
pursuant to the prior sentence shall be reduced (but not below zero) by the
number of shares previously received by the Employee pursuant to such Actual
Prior Year Grant, including shares included in the Actual Prior Year Grant that
may become vested as a result of the Employee’s termination of employment.
(ii)    Separation Year Stock Grant. The Company shall grant to Employee, fully
vested, a restricted stock grant (the “Separation Year Grant”) for the Company’s
fiscal year in which the Separation Date occurs (the “Separation Year”) in the
amount that is calculated as follows: (A) the number of shares of the Prior Year
Grant (calculated pursuant to Section 3.4(d)(i), but without any reduction to
account for an Actual Prior Year Grant); multiplied by (B) a fraction with a
numerator equal to the number of calendar days that Employee







--------------------------------------------------------------------------------





was employed by the Company during the Separation Year and a denominator equal
to 365 (or 366, if the Separation Year is a calendar leap year).
(e)    Continued Health Benefits. If Employee timely elects to continue
Employee’s coverage under the Company’s health insurance plans in accordance
with COBRA or any analogous provisions of state law, the Company shall pay the
applicable premiums for such continued coverage throughout the twelve (12)-month
period following the Separation Date; provided, however, that (i) the Company
shall not be required to make any such payments after such time as Employee
becomes entitled to receive similar health insurance coverage from another
employer or recipient of Employee’s services (and Employee shall promptly notify
the Company of any such fact), and (ii) any applicable premiums that are paid by
the Company shall not include any amounts payable by Employee under an Internal
Revenue Code Section 125 health care reimbursement plan, which amounts, if any,
are the sole responsibility of Employee. Notwithstanding the foregoing, if the
Company determines, in its sole discretion, that it cannot pay Employee’s COBRA
premiums without a substantial risk of violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
instead shall provide Employee taxable monthly payments in an amount that is
calculated as (A) the amount of the monthly COBRA premium that Employee would be
required to pay to continue Employee’s group health coverage, including coverage
for any covered dependents (which amount shall be based on the premium for the
first month of COBRA coverage immediately following the month in which
Employee’s employment with the Company terminates), plus (B) an additional
amount equal to the tax withholdings taken from the monthly payment (so that the
after-tax value of the payment is equal to the monthly COBRA premium amount
under (A)), and such monthly payments shall be made through the earlier of (i)
twelve (12) months from the employment termination date, or (ii) such date as
Employee becomes eligible to receive similar health insurance coverage from
another employer or recipient of Employee’s services (and Employee shall
promptly notify the Company of any such eligibility).
3.8    Release. As a condition to receipt of any accelerated vesting or
severance benefits under this Agreement, Employee (or, in the event of
Employee’s death, Employee’s designated beneficiaries or, if Employee has none,
Employee’s estate) shall be required to provide the Company with an effective
general release of any and all known and unknown claims against the Company and
other specifically identified released parties, substantially in the form
attached hereto as Exhibit A (the “Release”), within the applicable time period
set forth in the specific form of Release provided to Employee by the Company,
but in no event more than sixty (60) days following the Separation Date.
3.9    Payment of Severance Benefits; Section 409A.  In the event that Employee
is entitled to any severance benefits pursuant to Sections 3.4, 3.5, or 3.7 of
this Agreement (other than any accelerated vesting under Sections 3.4(b), 3.5,
or 3.7(b)), such severance benefits shall be payable as follows: (1) (i) any
payment of Base Salary pursuant to Sections 3.4(a) or 3.5 shall be made in the
form of substantially equal installments for a period of one (1) year following
the Separation Date, and (ii) any payment of Base Salary pursuant to Section
3.7(a) shall be made in the form of substantially equal installments for a
period of two (2) years following the Separation Date, provided, however, that
any payments delayed pending the effective date of the Release shall be paid in
arrears no later than ten (10) days after such effective date; (2) any payment
of bonus pursuant to Sections 3.4(c), 3.5, or 3.7(c) shall be made in the form
of a lump sum within ten (10) days following the effective date of the Release;
and (3) any restricted stock grants pursuant to Sections 3.4(d), 3.5, or 3.7(d)
shall be made in full within thirty (30) days following the effective date of
the Release; provided, however, that:
(a)    Payment of such amounts and any other amounts or benefits provided under
this Agreement in connection with Employee’s termination of employment that
constitute “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986 as amended (the “Code”), and the regulations and
other guidance thereunder and any state law of similar effect (collectively
“Section 409A”), shall not commence in connection with Employee’s termination of
employment unless and until Employee has also incurred a “separation from
service” (as such term is defined in Treasury Regulations Section 1.409A-1(h)
(“Separation from Service”)), unless the Company reasonably determines that such
amounts and benefits may be provided to Employee without causing Employee to
incur the adverse personal tax consequences under Section 409A; and
(b)    It is intended that (i) each installment of any amounts or benefits
payable under this Agreement be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i)







--------------------------------------------------------------------------------





(and each such installment is hereby designated as separate for such purpose);
(ii) all payments of any such amounts or benefits satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii); and
(iii) any such amounts or benefits consisting of premiums payable under COBRA
also satisfy, to the greatest extent possible, the exemption from the
application of Section 409A provided under Treasury Regulations Section
1.409A-1(b)(9)(v). However, if any such amounts or benefits constitute “deferred
compensation” under Section 409A and Employee is a “specified employee” of the
Company, as such term is defined in Section 409A(a)(2)(B)(i), then solely to the
extent necessary to avoid the imposition of the adverse personal tax
consequences under Section 409A, the timing of such benefit payments shall be
delayed as follows, provided that the Release has become effective in accordance
with its terms: on the earlier to occur of (a) the date that is six (6) months
and one (1) day after Employee’s Separation from Service, and (b) the date of
Employee’s death (such applicable date, the “Delayed Initial Payment Date”), the
Company shall (1) pay Employee a lump sum amount equal to the sum of the benefit
payments that Employee would otherwise have received through the Delayed Initial
Payment Date if the commencement of the payment of the benefits had not been
delayed pursuant to this Section 3.9(b), and (2) commence paying the balance, if
any, of the benefits in accordance with the applicable payment schedule.
3.10    Definitions. For purposes of this Agreement, the following definitions
shall apply:
(a)    Disability. The term “Disability” shall mean a physical or mental
disability that renders Employee unable to perform one or more of the essential
functions of Employee’s job, as determined by two (2) licensed physicians
selected jointly by the Board and Employee, for a period of 180 days during any
365-day period.
(b)    Cause. For purposes of this Agreement, “Cause” shall mean: (1) Employee’s
conviction of any felony involving moral turpitude, fraud or dishonesty;
(2) Employee’s persistent, willful and continual failure to substantially
perform Employee’s material job duties under this Agreement (other than a
failure resulting from Employee’s Disability); (3) Employee’s material and
willful breach of any material statutory or fiduciary duty to the Company; or
(4) Employee’s material and willful breach of this Agreement or the Proprietary
Information Agreement.  In order to terminate this Agreement for Cause under
subparts (2) through (4) in the preceding sentence, the Company must provide
specific, detailed written notice to Employee of the occurrence of one or more
of the foregoing circumstances within ninety (90) days following the initial
occurrence of the circumstance, and if cured by Employee within thirty (30) days
following receipt of notice, such event shall not provide Cause for termination
by the Company; provided, however, that if the circumstance is part of an
ongoing series of actions or behaviors that the Company considers to be Cause,
the Company shall be entitled to provide such written notice to Employee within
ninety (90) days following any occurrence of such action or behavior.  For
purposes of this provision: (i) no act or failure to act, on the part of the
Employee, shall be considered “willful” unless it is done, or omitted to be
done, by the Employee in bad faith or without reasonable belief that the
Employee’s action or omission was in the best interests of the Company; and (ii)
no breach shall be considered “material” unless it has caused or is likely to
cause material harm to the Company.
(c)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without Employee’s express written consent, the occurrence of any of the
following circumstances: (1) the assignment to Employee of any duties
inconsistent with the position in the Company that Employee held immediately
prior, or an adverse alteration in the nature or status of Employee’s
responsibilities from those in effect immediately prior to such change; (2) a
reduction by the Company in Employee’s annual base salary as in effect on the
date hereof or as the same may be increased from time to time (provided,
however, that a reduction in base salary imposed prior to a Change in Control in
connection with an across-the-board reduction of base salaries of the Company’s
Executive Vice Presidents, Senior Vice Presidents, and other similarly situated
employees, shall not provide grounds for Good Reason); (3) the relocation of
Employee’s offices to a location outside the San Francisco Bay Area, or
requiring Employee to travel on Company business to an extent not substantially
consistent with Employee’s previous business travel obligations; (4) the failure
by the Company to pay Employee any portion of Employee’s current compensation
except pursuant to an across-the-board compensation deferral similarly affecting
all the employees of the Company (and all the employees of any entity whose
actions resulted in a Change in Control, if such compensation deferral occurs
after a Change in Control), or to pay Employee any portion of an installment of
deferred compensation under any deferred compensation program of the Company, in
each case within seven (7) days of the date such compensation is due; (5) the
failure by the Company to continue in effect any compensation plan in which
Employee participates that is material to Employee’s







--------------------------------------------------------------------------------





total compensation, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue Employee’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of participation
relative to other participants, as existed previously; (6) the failure by the
Company to continue to provide Employee with benefits substantially similar to
those benefits provided to Employee under any of the Company’s directors and
officers liability insurance, life insurance, medical, health and accident, or
disability plans in which Employee was participating previously (provided,
however, that a modification of any such benefits prior to a Change in Control
which impacts the Company’s Executive Vice Presidents, Senior Vice Presidents,
and other similarly situated employees, in the same or a substantially similar
manner as Employee, shall not provide grounds for Good Reason), or the failure
by the Company to provide Employee with substantially the same number of paid
vacation days to which Employee is entitled in accordance with the Company’s
normal vacation policy in effect at such time; or (7) the failure of the Company
to obtain a satisfactory agreement from any successor to assume and agree to
perform this Agreement. In order to terminate this Agreement for Good Reason,
Employee must provide advance written notice to the Company of the occurrence of
one or more of the foregoing circumstances; provided, however, that the Company
shall not be required to provide any benefits under Section 3.4 or 3.7 if it is
able to remedy and does remedy such circumstance within a period of thirty (30)
days following such notice.
(d)    Change in Control. A “Change in Control” shall be deemed to have occurred
if:
(i)    any Person (as such term is used in section 3(a)(9) of the Securities
Exchange Act of 1934, as amended from time to time (the “Exchange Act”), as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (A) the Company or any of its subsidiaries, (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) a Company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company) becomes the Beneficial
Owner (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates other than in connection with the acquisition by the
Company or its affiliates of a business) representing twenty-five percent (25%)
or more of the combined voting power of the Company’s then outstanding
securities; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election, or nomination for election was previously so approved or recommended;
or
(iii)    there is consummated a merger or consolidation of the Company with any
other Company, other than (A) a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least seventy-five percent (75%) of the combined
voting power of the securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its affiliates other than in connection with the
acquisition by the Company or its affiliates of a business) representing
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities; or
(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company, or there is consummated an agreement for the sale
or disposition by the Company of







--------------------------------------------------------------------------------





all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least seventy-five percent (75%) of the combined voting power
of the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
3.11    No Offset. Employee shall not be required to mitigate damages under this
Agreement by seeking other comparable employment or otherwise, nor shall
Employee’s entitlement to any severance benefit hereunder be offset by any
earned income Employee may receive from employment or consulting with a third
party after Employee’s employment with the Company.
SECTION 4.
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.

Employee shall be required to continue compliance with Employee’s obligations
under the Employee Proprietary Information and Inventions Agreement with the
Company that Employee previously executed (the “Proprietary Information
Agreement”), a copy of which is attached as Exhibit B.
SECTION 5.
COMPANY POLICIES.

Employee shall be required to continue compliance with the Company’s employee
policies and procedures established by the Company from time to time.
SECTION 6.
ASSIGNABILITY.

This Agreement is binding upon, and inures to the benefit of, the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns. The Company may assign its rights or delegate its duties
under this Agreement at any time and from time to time. However, the parties
acknowledge that the availability of Employee to perform services and the
covenants provided by Employee hereunder are personal to Employee and have been
a material consideration for the Company to enter into this Agreement.
Accordingly, Employee may not assign any of Employee’s rights or delegate any of
Employee’s duties under this Agreement, either voluntarily or by operation of
law, without the prior written consent of the Company, which may be given or
withheld by the Company in its sole and absolute discretion.
SECTION 7.
NOTICES.

All notices and other communications under this Agreement shall be in writing
and shall be given by facsimile, first-class mail (certified or registered with
return receipt requested), or Federal Express overnight delivery, and shall be
deemed to have been duly given three days after mailing or twenty-four (24)
hours after transmission of a facsimile or Federal Express overnight delivery
(if the receipt of the facsimile or Federal Express overnight delivery is
confirmed) to the respective persons named below:
If to the Company:    Alexandria Real Estate Equities, Inc.
385 E. Colorado Boulevard, Suite 299
Pasadena, CA  91101
Telephone:  (626) 578-0777
If to Employee:        Stephen A. Richardson            
c/o Alexandria Real Estate Equities, Inc.            
1700 Owens Street, Suite 590
San Francisco, CA 94158


Any Party may change such Party’s address for notices by notice duly given
pursuant hereto.







--------------------------------------------------------------------------------





SECTION 8.
ARBITRATION.

To ensure the timely and economical resolution of disputes that may arise in
connection with Employee’s employment with the Company, Employee and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance, negotiation, execution, or
interpretation of this Agreement, Employee’s employment, or the termination of
Employee’s employment, including, but not limited to, statutory claims, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Los Angeles, California,
conducted by JAMS, Inc. (“JAMS”) under the then applicable JAMS rules. By
agreeing to this arbitration procedure, both Employee and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The Company acknowledges that Employee will have the
right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Employee or
the Company would be entitled to seek in a court of law. The Company shall pay
all JAMS’ arbitration fees in excess of the amount of court fees that would be
required of Employee if the dispute were decided in a court of law. Nothing in
this Agreement is intended to prevent either Employee or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.
SECTION 9.
MISCELLANEOUS.

9.1    Entire Agreement. This Agreement, including its exhibits, contains the
full, complete, and exclusive embodiment of the entire agreement of the parties
with regard to the subject matter hereof and supersedes all other
communications, representations, or agreements, oral or written, including, but
not limited to, the Third Amended Agreement, and all negotiations and
communications between the parties relating to this Agreement. Employee has not
entered into this Agreement in reliance on any representations, written or oral,
other than those contained herein. Any ambiguity in this document shall not be
construed against either party as the drafter.
9.2    Amendment. This Agreement may not be amended or modified except by an
instrument in writing duly executed by Employee and the Company’s Chief
Executive Officer.
9.3    Applicable Law; Choice of Forum. This Agreement has been made and
executed under, and will be construed and interpreted in accordance with, the
laws of the State of California, without regard to conflict of laws principles.
9.4    Provisions Severable. If any provision of this Agreement is held to be
invalid, illegal, or unenforceable, in whole or in part, such invalidity,
illegality, or unenforceability shall not affect the other provisions of this
Agreement; and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein except to the extent
that such provision may be construed and modified so as to render it valid,
lawful, and enforceable in a manner consistent with the intent of the parties to
the extent compatible with the applicable law as it shall then appear.
9.5    Non-Waiver of Rights and Breaches. Any waiver by a party of any breach of
any provision of this Agreement shall be in writing and will not be deemed to be
a waiver of any subsequent breach of that provision, or of any breach of any
other provision of this Agreement. No failure or delay in exercising any right,
power, or privilege granted to a party under any provision of this Agreement
will be deemed a waiver of that or any other right, power, or privilege. No
single or partial exercise of any right, power, or privilege granted to a party
under any provision of this Agreement will preclude any other or further
exercise of that or any other right, power, or privilege.
9.6    Headings. The headings of the Sections and Paragraphs of this Agreement
are inserted for ease of reference only, and will have no effect in the
construction or interpretation of this Agreement.
9.7    Counterparts. This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute







--------------------------------------------------------------------------------





a single instrument. Transmission by facsimile or .pdf of an executed
counterpart signature page hereof by a party hereto shall constitute due
execution and delivery of this Agreement by such party.
9.8    Indemnification. In addition to any rights to indemnification to which
Employee may be entitled under the Company’s Charter and By-Laws, the Company
shall indemnify Employee at all times during and after Employee’s employment to
the maximum extent permitted under Section 2-418 of the General Corporation Law
of the State of Maryland, or any successor provision thereof and any other
applicable state law, and shall pay Employee’s expenses in defending any civil
or criminal action, suit, or proceeding in advance of the final disposition of
such action, suit, or proceeding, to the maximum extent permitted under such
applicable state laws.
IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Executive Employment Agreement to be duly executed on the dates
identified below, effective as of the Effective Date stated above herein.
ALEXANDRIA REAL ESTATE EQUITIES, INC.     STEPHEN A. RICHARDSON






By: /s/ Joel S. Marcus        By: /s/ Stephen A. Richardson    
Joel S. Marcus
Chief Executive Officer




Date: March 28, 2016        Date: March 28, 2016                













--------------------------------------------------------------------------------






EXHIBIT A


SEPARATION DATE RELEASE


(To be signed on or within 21 days after the Separation Date)
In exchange for the accelerated vesting of equity, severance benefits, and/or
other consideration to be provided to me by Alexandria Real Estate Equities,
Inc. (the “Company”), and as required by the Fourth Amended and Restated
Executive Employment Agreement between the Company and me effective as of
January 1, 2016 (the “Agreement”), I hereby provide the following Separation
Date Release (the “Release”).
I hereby generally and completely release the Company and its parent and
subsidiary entities, and its and their respective directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
insurers, affiliates, and assigns (collectively, the “Released Parties”), of and
from any and all claims, liabilities, and obligations, both known and unknown,
arising out of or in any way related to events, acts, conduct, or omissions
occurring at any time prior to or at the time that I sign this Release
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership or equity interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing (including, but
not limited to, any claims based on or arising from the Agreement); (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act (as amended) (“ADEA”), the federal
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code (as amended), and the California Fair Employment and Housing Act (as
amended). Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, applicable law, or applicable directors and officers
liability insurance; and (2) any rights which are not waivable as a matter of
law. In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I
acknowledge and agree that I am hereby waiving my right to any monetary benefits
in connection with any such claim, charge, or proceeding. I represent that I
have no lawsuits, claims, or actions pending in my name, or on behalf of any
other person or entity, against any of the Released Parties.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled. I further acknowledge that I have been
advised by this writing that: (1) my waiver and release do not apply to any
rights or claims that may arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have twenty-one (21) days to consider this
Release (although I may choose voluntarily to sign it earlier); (4) I have seven
(7) days following the date I sign this Release to revoke it by providing
written notice of revocation to the Company’s Chief Executive Officer; and
(5) this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth calendar day after the date I sign
it if I do not revoke it (the “Effective Date”).
I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including, but not limited to, the release of
unknown and unsuspected claims.


A-



--------------------------------------------------------------------------------





I hereby represent that I have been paid all compensation owed, and for all
hours worked, I have received all the leave and leave benefits and protections
for which I am eligible, pursuant to the federal Family and Medical Leave Act,
the California Family Rights Act, any Company policy, or applicable law, and I
have not suffered any on-the-job injury or illness for which I have not already
filed a workers’ compensation claim.
I further agree: (1) not to disparage the Company, or any of the other Released
Parties, in any manner likely to be harmful to its or their business, business
reputation, or personal reputation (although I may respond accurately and fully
to any question, inquiry, or request for information as required by legal
process); (2) not to voluntarily (except in response to legal compulsion) assist
any third party in bringing or pursuing any proposed or pending litigation,
arbitration, administrative claim, or other formal proceeding against the
Company, its parent, or subsidiary entities, affiliates, officers, directors,
employees, or agents; and (3) to cooperate fully with the Company, by
voluntarily (without legal compulsion) providing accurate and complete
information, in connection with the Company’s actual or contemplated defense,
prosecution, or investigation of any claims or demands by or against third
parties, or other matters, arising from events, acts, or failures to act that
occurred during the period of my employment by the Company.
By: /s/ Stephen A. Richardson    
Stephen A. Richardson
Date: March 28, 2016    




A-



--------------------------------------------------------------------------------






EXHIBIT B


EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT




A-

